Citation Nr: 0201860	
Decision Date: 02/27/02    Archive Date: 03/05/02

DOCKET NO.  95-07 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an original rating greater than 10 percent 
for recurrent right shoulder dislocation, postoperative.

2.  Entitlement to an effective date prior to April 18, 1994, 
for the grant of service connection and award of a 10 percent 
disability rating for recurrent right shoulder dislocation, 
postoperative. 


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. Eckart, Counsel

INTRODUCTION

The veteran served on active duty from January 1980 to 
December 1983 and from January 1988 to January 1989.  She had 
additional service, which apparently was active duty for 
training, from August 17, 1985, to December 20, 1985, and 
from February 22, 1991, to March 8, 1991.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 1994 rating determination by the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO), which awarded service connection for 
recurrent dislocation of the right shoulder and assigned a 10 
percent evaluation, effective April 18, 1994.  Jurisdiction 
is now in the Waco, Texas, RO.


FINDINGS OF FACT

1.  Any duty of VA to notify and assist the veteran has been 
satisfied.

2.  Service connection for a right shoulder disability was 
disallowed by the RO in July 1985, following the veteran's 
failure to report for a VA examination that was necessary to 
evaluate her claim.  

3.  The veteran abandoned her claim for service connection 
for a right shoulder disability and did not appeal the July 
1985 rating decision.  

4.  On April 18, 1994, the veteran filed an application to 
reopen her claim of service connection for a right shoulder 
disability.  

5.  By a rating decision of December 1994, service connection 
was granted and a 10 percent rating awarded, effective April 
18, 1994, based on evidence of a shoulder disorder in service 
and findings on a June 1994 VA examination.  

6.  The veteran failed to report for VA examinations 
scheduled in April 1997 and August 1997, without good cause 
shown. 


CONCLUSIONS OF LAW

1.  An effective date prior to April 18, 1994, for the grant 
of service connection and award of a 10 percent rating for 
recurrent dislocated right shoulder is not warranted.  38 
U.S.C.A. § 5110 (West 1991); 38 C.F.R. §§ 3.158, 3.326, 3.329 
(1985), 
§§  3.158, 3.400 (2001). 

2.  The claim for an increased rating for recurrent 
dislocation of the right shoulder is denied for failure to 
report for a VA examination without good cause shown.  38 
C.F.R. § 3.655(b) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

On January 16, 1985, the veteran filed a claim for 
entitlement to service connection for a dislocated right 
shoulder.  Her address was written on the claims form.  She 
mentioned having been treated for her shoulder at a hospital 
in Germany in January 1982, during service.    

Along with her January 1985 claim for compensation benefits, 
the veteran submitted service medical records associated with 
her service from January 1980 to December 1983, showing 
treatment for recurrent dislocation of the right shoulder, 
and that stabilization surgery was to be scheduled for 
January 1983.  She also submitted an enlistment examination 
report of January 1985, showing a history of surgery to 
repair the dislocated shoulder, described as happening in 
June 1983, with a residual scar.  She was found to have a 
disqualifying defect.  A January 1985 medical history 
questionnaire reflects a surgery date of January 1982, with 
no further dislocations afterwards.  The veteran was referred 
for an orthopedic consultation, the report of which notes 
that her right shoulder subluxated on manipulation.   

A VA notice dated January 31, 1985, was sent to veteran at 
the address given in her initial claim.  This notice informed 
her that arrangements were being made for a physical 
examination and that she would be informed later of the time 
and place for the examination.  

In January 1985 the RO submitted a request to the National 
Personnel Records Center (NPRC) for the veteran's medical and 
dental records, specifically identifying treatment for a 
shoulder disability in January 1982 at a hospital in Germany, 
and also asking for a line of duty report, and for reports of 
entrance and separation examinations.  In June 1985 the RO 
was advised that a line of duty determination had been 
requested from the veterans' unit, that microfiche for the 
entrance examination was enclosed, and that no separation 
examination had been required under Army regulations.  
Records printed from the microfiche are primarily 
administrative records, and they include a December 1979 
enlistment examination report. 

VA Form 21-2507, Request for Physical Examination, reflects 
the veteran's address of record, that an examination was 
scheduled for February 21, 1985, and that the veteran failed 
to report for the examination.  

A March 1985 rating decision notes that the veteran failed to 
report for her examination and that the evidence was 
insufficient for evaluation.  A notice was sent on March 8, 
1985, to her address of record advising her that a claimant 
must undergo an examination when requested and that, since 
she had failed to report for an examination, the RO was 
unable to grant her claim for disability benefits.  She was 
informed that no further action would be taken unless she 
notified the RO that she was willing to report for an 
examination.  The notification letter contains a notice of 
procedural and appellate rights.  It is not shown to have 
been returned by the United States Postal Service as 
undeliverable.

An April 1985 report of contact shows a different address for 
the veteran than the one of record at the time and notes that 
an examination should be rescheduled.  

VA Outpatient Routing and Statistical Record, Form 10-2875-1, 
reflects that the veteran was scheduled for an appointment on 
May 24, 1985, and on June 13, 1985.  Her original address of 
record was written on these forms.  

The VA Form 21-2507, mentioned above, reflects that another 
examination was scheduled, for May 24, 1985.  It appears from 
a notation on the notice may have been returned.  The Form 
21-2507 also shows that an examination was scheduled for June 
13, 1985, and that the veteran failed to report.  The 
appointment letter for the June 13 examination was sent to 
the veteran's original address of record and not the address 
noted only in the April 1985 report of contact.  

On June 20, 1985, the RO submitted a request to the Commander 
of the 913th Medical Detachment for records showing hospital 
treatment for the veteran's right shoulder in Landstuhl, 
Germany, in January 1982 and line of duty information.  The 
request was returned to the RO by the Army on July 3, 1985 
without further action, due to the unit's policy of only 
retaining records for one year after separation or change of 
station of personnel.  The reply also advised the RO that any 
further attempts to obtain the requested information should 
be directed through the St. Louis Records Holding Authority, 
which maintained all medical records from separated service 
members.  No further action appears to have been taken by the 
RO after the veteran failed to appear for the June 1985 VA 
examination.  

A July 1985 rating decision reflects that the veteran failed 
to report for her examination and that the evidence was 
insufficient to make an evaluation.  A notice was sent on 
July 11, 1985, to the veteran's address of record.  This 
notice advised the veteran that the RO was unable to grant 
her claim for disability benefits due to her failure to 
report to a VA examination and that no further action would 
be taken unless she notified the RO that she would be willing 
to report for an examination.  She was informed that if she 
notified the RO of a willingness to undergo a VA examination, 
one would be rescheduled and the claim would be reconsidered 
upon completion of the examination.  The notification letter 
contains notice of procedural and appellate rights.  It is 
not shown to have been returned by the United States Postal 
Service as undeliverable.

The veteran next wrote to the RO in December 1988, when she 
submitted an application for educational benefits, and 
notified the RO of a new address.

On May 9, 1989, the veteran corresponded with VA regarding an 
unrelated an unrelated matter.   

The claims file contains no further correspondence from the 
veteran or on her behalf prior to April 18, 1994, when she 
submitted a statement indicating that she had filed a claim 
for compensation in 1985 "but never followed thru with it."  
She stated that her shoulder continued to bother her and 
requested that she be scheduled for an examination.   In a 
statement received on May 9, 1994, the veteran noted that she 
had received VA's request for medical information regarding 
her shoulder but did not have a physician because she could 
not afford one and had been to the emergency room but no 
records were kept of those visits.  She stated that she was 
willing to see a VA doctor and requested that VA send for her 
medical records "in St. Louis."  

In June 1994, the veteran underwent a VA rating examination 
of her right shoulder.  

In July 1994 the RO requested verification of the veteran's 
service and her medical records from the NPRC.  It appears 
that records, including health records, dental records, an 
entrance examination report, and miscellaneous physical 
examination reports, were provided to the RO in August 1994.  
Those records show that when the veteran was given an 
enlistment examination in June 1984 she was noted to have a 
stable right shoulder joint, a scar on the right shoulder, 
and a screw in the joint shown by X-ray.  In a June 1984 
report of medical history she denied a history of a painful 
or "trick" shoulder.   The report of a February 1988 
quadrennial examination shows a finding of a 3 inch scar on 
the right shoulder, and a report of medical history, also 
dated in February 1988, reflects the veteran's denial of a 
history of a painful or "trick" shoulder.  A March 1991 
reserve report of medical history reflects that the veteran 
continued to deny having or having had a painful or "trick" 
shoulder.  The undated report of a quadrennial examination 
apparently performed in March 1991 notes no abnormalities of 
the right shoulder.   

A December 1994 rating decision granted service connection 
for the veteran's right shoulder disability and assigned a 10 
percent rating from April 18, 1994.  The 10 percent rating 
was based on pain with extremes of rotation as shown on the 
June 1994 VA examination.  The veteran filed a timely notice 
of disagreement with the rating and the effective date.  
After issuance of a statement of the case on the issue of a 
higher rating, the veteran submitted a substantive appeal in 
which she argued that she deserved a higher rating and that 
she should be compensated back to 1985, when she submitted 
her initial claim.  After issuance of a statement of the case 
on the effective date issue, which explained that her 
original claim had been denied for failure to report for a VA 
examination, she submitted a substantive appeal in which she 
stated that she had not received a doctor's appointment.  She 
also wrote that she had submitted the report of a physical 
performed in Nashville by a military physician, along with a 
statement from the examiner, and that since she did not 
receive any further paperwork she thought the forms she had 
sent in were sufficient.  

A report of contact reflects that on March 27, 1997, the 
veteran's address of record in AMIE was confirmed by a 
telephone call and that AMIE showed appointments in 1996.   

Dallas VA Medical Center records obtained by the RO in April 
1997 show that the veteran was seen in the emergency room on 
an unspecified date, apparently in 1996, seeking an 
evaluation of her blood pressure.  The records also reflect 
that in July 1996 she was seen for a pap smear, weight loss 
diet and blood pressure check, and diet and exercise were 
discussed with her at length.  There are no additional 
medical records associated with the claims file.   

An April 1997 computer print out shows that a VA examination 
scheduled for April 25, 1997, was canceled due to the 
veteran's failure to report, that notification had been sent 
to the veteran's address of record and not been returned to 
VA, and that no one at her residence telephone number had 
heard of her.  

A May 1997 report of contact reflects that the Dallas VA 
Medical Center was contacted to see where the notification 
had been sent.  The medical center confirmed that it had been 
sent to the veteran's address of record and not returned.  It 
was noted that on calling the veteran's home number, the 
medical center had been advised that she was unknown, and 
that on calling her work number, the medical center had been 
informed that she no longer worked there.   

In May 1997 a supplemental statement of the case was sent to 
the veteran at her last known address and was not returned by 
the postal service.  The record also reflects that she failed 
to appear for a Travel Board hearing in May 1997, notice of 
which had been sent to her address of record.   

A July 25, 1997, letter was sent to the veteran's address of 
record informing her that arrangements were being made for a 
VA examination, that she would be informed later of the time 
and date, and that it was vital to her claim for an increased 
rating that she report for her VA examination.  Additionally, 
she was asked whether she had received medical treatment for 
her shoulder since June 1994 and was requested to submit any 
medical evidence or complete enclosed VA Forms 21-4142 so 
that the RO could obtain any medical records.  She was asked 
to return the forms or medical evidence within 30 days and 
told her that failure to furnish the forms or evidence could 
result in disallowance of her claim.  A toll free number was 
provided in the event she had any questions.   

The record reflects that a VA examination scheduled for 
August 12, 1997, was canceled due to the veteran's failure to 
report, that notification had been sent to the veteran's 
address of record, and that it had not been returned to VA.  
It was also noted that "neither ph #" belonged to the veteran 
and that she could not be located.   

A facsimile sent by the veteran on August 13, 1997, states 
that she was an "LVN" with experience in orthopedics while at 
Humana Hospital and reflects the same home address as that 
used by VA.  She also submitted a facsimile of the RO's July 
25, 1997, letter with a handwritten reply stating that she 
did not go to a physician because she did not have insurance 
and could not take off from work.  She stated that she worked 
from 7 to 3:30, Monday to Friday, and that VA was closed when 
she went by there.  She also reported that she had to take 
Motrin for shoulder pain, described as a numbing, radiating 
pain, and that her reaching ability was limited.  

In a February 2000 report of contact with the veteran, a new 
address was recorded.  A supplemental statement of the case 
was sent in June 2001 to the veteran's prior address and then 
resent to the new address.  

Initial Matters--VCAA

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2001)) became law.  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  VCAA, § 7(a), 114 Stat. at 2099-2100 ; see 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  Also, VA 
has issued final rules to amend adjudication regulations to 
implement the provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub.L. No. 106-475, 114 Stat. 2096 (Nov. 
9, 2000). 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  

The Board is satisfied that the veteran has been informed of 
all the requirements necessary to substantiate her claims as 
contemplated under the VCAA.  She has been provided a copy of 
the December 1994 rating decision, which granted service 
connection for recurrent right shoulder dislocation, awarded 
the 10 percent rating and assigned the effective date.  She 
was also issued statements of the case and supplemental 
statements of the case on these matters containing a 
procedural history, relevant laws and regulations, and a 
detailed explanation of the reasons and bases for the 
decisions.  The veteran was afforded multiple opportunities 
to be examined for rating purposes but failed to appear for 
the scheduled examinations (other than in June 1994) and was 
advised of the consequences of failing to appear for such 
examinations.  There is no contention of any outstanding 
evidence that would support the claims and the veteran has 
stated that there is no additional medical evidence to be 
obtained in support of her claims.  Also, the veteran was 
afforded the opportunity to have a personal hearing and to 
submit evidence and argument.  Thus, the RO has essentially 
met the requirements of the VCAA and there is no further 
notice or development necessary.  The Board has also 
considered whether the veteran would be prejudiced by the 
Board's review under the VCAA in the first instance and finds 
no prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 
384, 394 (1993). 

Analysis--Earlier Effective Date

Pertinent laws and regulations require that a specific claim 
in the form prescribed by the Secretary must be filed in 
order for benefits to be paid to any individual under the 
laws administered by VA.  See 38 U.S.C.A. § 5101(a) (West 
1991); 38 C.F.R. § 3.151(a)(2001).  Generally, the effective 
date of an evaluation and award of compensation based on an 
original claim, a claim reopened after final disallowance, or 
claim for increase will be the date of receipt of the claim 
or the date entitlement arose, whichever is later.  See 38 
U.S.C.A. § 5110; 38 C.F.R. § 3.400(r) (2001).  

Every person applying for or in receipt of compensation or 
pension shall submit to examinations, including periods of 
hospitalization, when required by VA under VA regulations or 
other proper authority.  38 C.F.R. §  3.329 (1985).  

Where the reasonable probability of a valid claim is 
indicated in any claim for disability compensation or 
pension, whether as an original claim, a reopened claim, or a 
claim for increase, including claims for benefits set forth 
in § 3.351(d) and (e) ... a VA examination will be authorized.  
38 C.F.R. § 3.326 (1985).  

Where evidence requested in connection with an original 
claim, a claim for increase or to reopen or for the purpose 
of determining continued entitlement is not furnished within 
1 year of request, the claim will be considered abandoned.  
After the expiration of 1 year, further action will not be 
taken unless a new claim is received.  Should the right to 
benefits be finally established, pension, compensation or 
dependency and indemnity compensation based on such evidence 
shall commence not earlier than the date of filing the new 
claim.  38 C.F.R. § 3.158(a) (1985, 2001)

A "claim" is defined broadly to include a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  See 38 C.F.R. § 3.1(p) (2001); see also Servello v. 
Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication or 
action indicating an intent to apply for one or more benefits 
under the laws administered by VA, from a veteran or his 
representative, may be considered an informal claim.  Such 
informal claim must identify the benefit sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  If received within one year from the date it 
was sent to the veteran , it will be considered filed as of 
the date of receipt of the informal claim.  When a claim has 
been filed which meets the requirements of 38 C.F.R. §§ 3.151 
or 3.152, an informal request for increase or reopening will 
be accepted as a claim.  
38 C.F.R. § 3.155 (2001).

A report of examination or hospitalization, which meets 
certain requirements, will be accepted as an informal claim 
for benefits if the report relates to a disability which may 
establish entitlement.  38 C.F.R. §3.157(a)(2001); see 38 
C.F.R. § 3.155(c) (2001).  Once a formal claim for 
compensation has been allowed or a formal claim for 
compensation disallowed, receipt of VA medical records or 
private medical records may be accepted as an informal claim 
under limited circumstances.  See 38 C.F.R. § 3.157(b) (2001)  

The United States Court of Appeals for Veterans Claims 
(Court) has held that a report of examination or 
hospitalization may be accepted as an informal claim for 
benefits, but only after there has been a prior allowance or 
disallowance of a formal claim for compensation.  Crawford v. 
Brown, 5 Vet. App. 33, 35-6 (1993); 38 C.F.R. § 3.157.  

The veteran contends that the grant of service connection and 
assignment of a 10 percent rating for her right shoulder 
disorder should date back to her original claim, which was 
filed in January 1985.  In conjunction with that claim, she 
submitted some service medical records showing treatment, 
including surgery, for recurrent right shoulder dislocations.  
After receiving her claim, the RO requested her service 
medical records from NPRC and scheduled an examination.  In 
fact, examinations were scheduled on three occasions.  
Although there is a suggestion that the notice to report for 
the May 1985 examination may have been returned to VA, there 
is no indication that the notices for the other two scheduled 
examinations were not delivered.  

In her reopened claim of April 18, 1994, the veteran admitted 
that she "never followed through" with the 1985 claim.  
Although in support of her appeal for an earlier effective 
date, she has alleged that she did not receive a doctor's 
appointment or further paperwork and thought the service 
medical records she submitted were sufficient, this account 
is unconvincing in light of her earlier admission.  
Additionally, the RO had not only scheduled three 
examinations in 1985 but also advised her in two separate 
letters that a claimant had to undergo an examination and 
that, unless she communicated her willingness to report for 
an examination, no further action would be taken.  Thus, her 
unsupported allegation that she did not receive a doctor's 
appointment (presumably a notice to report for an 
examination) and thought the evidence she submitted in 1985 
was sufficient to establish her claim is not credible.  
Rather, as she has admitted, she essentially abandoned her 
claim.  As the RO advised her, the development process was 
halted after she repeatedly failed to appear for the 
examinations in 1985, and the RO disallowed the claim due to 
insufficient evidence because of her failure to report for 
the examinations.  Although the 1985 denials were not based 
on weighing the evidence, the veteran was nevertheless 
advised of her appellate rights and did not appeal.  38 
U.S.C. § 4004(b)(1982); (currently 38 U.S.C.A. § 7105 (West 
1991)); see also 38 C.F.R. § 3.158 (1985).  Thus, the July 
1985 rating decision, which disallowed the January 1985 
original service connection claim, is final.  

Regulations provide that the effective date of an award of 
disability compensation based on a reopened claim is the date 
of receipt of claim or the date entitlement arose whichever 
is later.  38 C.F.R. § 3.400(r).  

In this case, nothing received between July 1985 and April 
1994 showed any intention on the part of the veteran to seek 
service connection for a right shoulder disability and there 
is no evidence subsequent to the July 11, 1985, disallowance 
that would meet the requirements for an informal claim, as 
set forth in 38 C.F.R. §§ 3.155, 3.157 prior to April 18, 
1994.  

Also, there is no VA medical evidence that was generated 
between the July 1985 disallowance and April 18, 1994.  The 
only medical evidence received during that period is the 
service department records, including military examination 
reports of February 1988 and March 1991, both of which show 
no evidence of a right shoulder disability except for a scar, 
and medical history reports of February 1988 and March 1991 
reflecting the veteran's denial of shoulder problems.  These 
records were obtained pursuant to the RO's request for 
additional service medical records, after the veteran's claim 
to reopen was filed.  

Although additional service medical records were received 
after July 1985, the grant of service connection and award of 
compensation were not based on the additional service medical 
records since the records submitted by the veteran with her 
original claim had already documented shoulder problems in 
service.  Rather, the June 1994 VA examination showed the 
extent of the current shoulder disability and provided a 
basis for the allowance.  Thus, an effective date prior to 
April 18, 1994, the date of the reopened claim, is not 
warranted.  

Analysis--Increased Rating Right Shoulder

When entitlement or continued entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
or reexamination and a claimant, without good cause, fails to 
report for such examination, or reexamination, action shall 
be taken in accordance with paragraph (b) or (c) of this 
section as appropriate. Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc.  For 
purposes of this section, the terms examination and 
reexamination include periods of hospital observation when 
required by VA. 38 C.F.R. § 3.655 (2001).

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for increase, the claim 
shall be denied. 38 C.F.R. § 3.655(b) (2001).  

In this case, the grant of service connection and award of a 
10 percent rating for a right shoulder disability were based 
on a reopened claim, as the original claim had been 
previously denied in July 1985.  The veteran has disagreed 
with the rating but has proffered no pertinent medical 
evidence.  The RO scheduled a VA examination for her in April 
1997, but she failed to report despite notice having been 
sent to her address of record.  The RO ascertained that the 
notice was not returned as undeliverable; thus, the veteran 
is presumed to have received it. 

Despite the above, the veteran was afforded another 
opportunity to be examined, on August 12, 1997, notice of 
which was sent to her address of record.  Previously, in July 
1997, the RO specifically informed the veteran that her 
attendance at the forthcoming examination was crucial to the 
outcome of her claim.  Her receipt of the RO's July 1997 
letter is confirmed by the facsimile of the letter she sent 
to the RO on August 13, 1997, the day after the date of the 
scheduled examination.  At that time she wrote that she did 
not go to a physician due to lack of insurance and because 
the VA medical center's hours conflicted with her work 
schedule and she was unable to take time off from work.  Her 
remarks appear to be in reply to the RO's request for any 
medical evidence in its July letter, rather than as an 
explanation of her failure to report for the August 12 
examination.  Since then she has not expressed her 
willingness to be examined.  However, even if the veteran's 
statement were construed as an explanation for her failure to 
report, a blanket assertion of unavailability to appear at 
any time due to work reflects an unwillingness to cooperate 
and does not rise to the level of good cause.  "Good cause" 
is more than inconvenience.  There is no other evidence in 
the claims file to suggest that her failure to report to the 
scheduled examinations was based on good cause.

A veteran must cooperate with the VA's efforts to provide an 
adequate medical examination. See Olson v. Principi, 3 Vet. 
App. 480 (1992).  The examination scheduled for April 1997, 
and rescheduled for August 1997, was necessary to completely 
evaluate the veteran's service-connected shoulder disability.  
When a claimant fails, without good cause, to report for an 
examination scheduled in conjunction with a claim for 
increase or a reopened claim for a benefit previously 
disallowed, the claim shall be denied. 38 C.F.R. § 3.655(b).

Thus, in view of the above facts, the Board must deny the 
claim for a higher rating due to failure to report for a VA 
examination.  See 38 C.F.R. § 3.655(b).  The United States 
Court of Appeals for Veterans Claims (hereinafter "the 
Court") has held that in a case where the law is dispositive 
of the claim, the claim should be denied because of lack of 
entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).


ORDER

An effective date prior to April 18, 1994, for the grant of 
service connection and award of a 10 percent evaluation for 
recurrent dislocation of the right shoulder, postoperative, 
is denied.  

Entitlement to a rating higher than 10 percent for recurrent 
right shoulder dislocation, postoperative, is denied.


		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans Claims."  
(1) A "Notice of Disagreement filed on or after November 
18, 1988" is no longer required to appeal to the Court.  
(2) You are no longer required to file a copy of your 
Notice of Appeal with VA's General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

